Opinion issued June 25, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-17-00937-CV
                            ———————————
 ANTHONY MCGILL AND AP MCGILL ENTERPRISE, LLC, Appellants
                                        V.
                     GJG PRODUCTIONS, INC., Appellee


                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-38653


                          MEMORANDUM OPINION

      Appellee GJG Productions, Inc. sued appellants Anthony McGill and AP

McGill Enterprise, LLC (McGill) seeking to recover staging equipment and

asserting claims for conversion and civil theft under the Texas Theft Liability Act.

The suit was originally filed in the 11th District Court of Harris County. A week
before the second trial setting, the trial court granted partial summary judgment for

GJG on liability. The suit was then transferred to the 80th District Court for trial on

damages only.

      A jury awarded GJG actual damages of $16,073. The final judgment

incorporated the partial summary judgment on liability and awarded GJG actual

damages of $16,073 and trial and appellate attorneys’ fees.

      McGill appeals only the trial court’s grant of partial summary judgment on

liability. We affirm.

                                    Background

      GJG’s summary-judgment evidence, consisting of the affidavits of George

Grega and Edwin Brown, reflects that GJG, a Houston-based production company

that was owned and operated by Grega, provided audio, visual, and staging

equipment for special events such as concerts and festivals. GJG and other

companies in the industry often rented equipment from each other and hired each

other as subcontractors. One of the other production companies GJG worked with

over the years, including by subcontracting, was Starr Sound Systems, which was

owned by Brown.

      McGill planned to put on a Zydeco and Blues festival on the weekend of

April 11–12, 2015 on his property in central Houston. A mutual acquaintance

introduced Brown to McGill, and McGill hired Starr on February 20, 2015 to


                                          2
provide audio, lighting, and staging for the festival. Starr then subcontracted the

staging portion of the work to GJG. Starr received from McGill a 50%

nonrefundable down payment, which is standard in the industry because once a

stage is set up, the labor is done and the stage cannot be used elsewhere. GJG

charged Starr a 50% nonrefundable down payment for the staging equipment.

      GJG tried to set up the stage the Tuesday before the April 11–12 weekend

festival to provide Starr and others sufficient time to complete their work after the

stage was in place. Brown met Grega and the GJG crew at the property, and Brown

then introduced Grega to McGill and explained to McGill that GJG would be

handling the staging portion of the work. At the time, McGill was constructing a

roof over the area where the stage would be, so he asked GJG to return the next

morning. GJG returned the next day as requested and set up the stage. The 40’ by

40’ stage consisted of 50 stage decks (some that GJG owned and others that it had

to rent) that measured 8’ by 4’, legs and clamps, stairs, and black stage-skirting.

      After GJG’s crew had set up the stage, McGill postponed the festival until

the following weekend because of rain. McGill notified Brown of the

postponement and requested that GJG leave the stage in place until after the

rescheduled event. Grega asked whether GJG could be paid for the extra week’s

use of its equipment, especially because GJG had planned on using it for another

job that week. Brown relayed the request to McGill, who became angry and


                                          3
refused to pay for the extra time. Ultimately, GJG agreed to leave the stage on

McGill’s property for the extra week.

      The rain continued into the next week, and the following Thursday, April 16,

Brown learned that McGill had cancelled the festival. That weekend, Grega called

McGill to find out when he could retrieve the staging equipment. McGill told him

the ground was still very wet and muddy, so GJG should wait until it dried out

before trying to bring trucks in.

      On Monday, Brown called McGill to ask about retrieving the equipment.

McGill became very angry and told Brown no one could get their equipment until

his down payments were refunded. Brown explained to McGill that down

payments “are always non-refundable because they compensate vendors for the use

of their equipment (that cannot be used elsewhere) and labor that is needed to

prepare for a job.” McGill hung up before Brown could finish his explanation.

Grega tried calling McGill several times over the next week or so but made no

progress.

      On April 29, Grega called the Houston Police Department for help in getting

his equipment. After speaking with an officer, Grega took a crew to McGill’s

property and discovered the gate was open. They attempted to enter, but were met

by McGill, who refused to let them get the staging equipment and ordered them to

leave. Grega and the GJG crew parked across the street, where Grega once again


                                        4
called police for help. This time, an officer was dispatched to the scene, and he

spoke with McGill, who continued to refuse to let GJG get its the equipment. After

speaking with the district attorney’s office, the officer said that police could not

assist because it was a civil matter.

      Before filing suit, GJG sent a demand letter to McGill, requesting the release

of the staging equipment and the cost of replacing the stage decks it had rented.

McGill received the letter but never responded. GJG then filed suit, alleging causes

of action for conversion and civil theft under the Theft Liability Act (TLA). It also

sought and obtained a temporary restraining order that prevented McGill from

denying GJG access to its equipment. In support of its request for injunctive relief,

GJG submitted an affidavit from Brown.

      An hour before a temporary injunction hearing, McGill filed an answer and a

petition in interpleader in which he asserted that he had contracted with Starr, not

with GJG, and claimed that he “does not know to whom the stage equipment

belongs.” Brown attended the hearing and reaffirmed the statement in his affidavit

that GJG, not Starr, owned the equipment. McGill, through his counsel, agreed to

let GJG onto his property to get its staging equipment, but only if GJG paid McGill

a “storage fee” of $750. GJG reluctantly agreed to pay because it needed the

equipment but maintained its position that McGill had been holding the

equipment—not storing it—to get his down payment returned.


                                         5
      Thereafter, GJG served McGill with requests for admissions, but McGill did

not timely respond. See TEX. R. CIV. P. 198.2(c) (“If a response is not timely

served, the request is considered admitted without the necessity of a court order.”);

id. R. 198.3 (“A matter admitted under this rule is conclusively established as to

the party making the admission unless the court permits the party to withdraw or

amend the admission.”). GJG moved for partial summary judgment on liability

only for its conversion and TLA claims. GJG did not rely on McGill’s deemed

admissions in support of its motion.

      In his summary-judgment response, McGill submitted his own affidavit and

emails that he had allegedly sent to Brown. With its reply to McGill’s response,

GJG objected to McGill’s affidavit to the extent that it contradicted his deemed

admissions. A party may not controvert a deemed admission. See Marshall v. Vise,

767 S.W.2d 699, 700 (Tex. 1989). But GJG also explained that, irrespective of the

deemed admissions, McGill’s affidavit did not raise a material fact issue.

      A week before the case was set for trial, GJG’s summary-judgment motion

was heard. After the hearing, McGill filed a motion to strike his deemed

admissions, claiming that he failed to timely answer because of confusion between

his substituting attorney and his withdrawing attorney. He also answered the

requests for admissions—over fourteen months late.




                                         6
      Grega died before trial, and the parties agreed to a trial continuance. The

trial court then granted GJG’s motion for partial summary judgment and sustained

GJG’s objections to McGill’s affidavit.

                                Standard of Review

      We review summary judgments de novo. Valence Operating Co. v. Dorsett,

164 S.W.3d 656, 661 (Tex. 2005). The movant has the burden of showing that no

genuine issue of material fact exists and that it is therefore entitled to judgment as a

matter of law. Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548 (Tex. 1985). A

plaintiff moving for summary judgment on its own claim must establish each

element of the claim as a matter of law. MMP, Ltd. v. Jones, 710 S.W.2d 59, 60

(Tex. 1986); Castillo Info. Tech. Servs., LLC v. Dyonix, L.P., 554 S.W.3d 41, 45

(Tex. App.—Houston [1st Dist.] 2017, no pet.). In reviewing a motion for

summary judgment, we must consider whether reasonable and fair-minded jurors

could differ in their conclusions in light of all of the evidence presented. See

Goodyear Tire & Rubber Co. v. Mayes, 236 S.W.3d 754, 755 (Tex. 2007). We

must consider all the evidence in the light most favorable to the nonmovant,

indulging every reasonable inference in favor of the nonmovant and resolving any

doubts against the motion. See id. at 756.




                                             7
                                     Analysis

      McGill asserts in a sole issue that the trial court erred in granting partial

summary judgment on liability because a fact issue exists. McGill further argues

that the trial court abused its discretion in sustaining GJG’s objections to McGill’s

summary-judgment evidence and in refusing to strike the deemed admissions.

      We first address GJG’s argument that McGill’s brief is inadequate and acts

as a waiver of any appealable issue. An appellant’s “brief must contain a clear and

concise argument for the contentions made, with appropriate citations to authorities

and to the record.” TEX. R. APP. P. 38.1(i). Failure to comply with this rule will

waive an issue on appeal. Ginn v. NCI Bldg. Sys., Inc., 472 S.W.3d 802, 841 n.35

(Tex. App.—Houston [1st Dist.] 2015, no pet.). Nonetheless, because “disposing

of appeals for harmless procedural defects is disfavored,” Weeks Marine, Inc. v.

Garza, 371 S.W.3d 157, 162 (Tex. 2012), courts construe briefing rules liberally.

TEX. R. APP. P. 38.9 (entitled “Briefing Rules to Be Construed Liberally”).

Accordingly, an appellant’s brief will comply with this adequacy rule if the brief

directs the court’s attention to the complained-of error and contains relevant

citations. Id.; see also Medeles v. Nunez, 923 S.W.2d 659, 662 (Tex. App.—

Houston [1st Dist.] 1996, writ denied), overruled on other grounds by Barker

CATV Constr., Inc. v. Ampro, Inc., 989 S.W.2d 789, 792–93 (Tex. App.—Houston

[1st Dist.] 1999, no pet.).


                                         8
      Although McGill’s brief is atypically brief, it asserts with appropriate

citations to the record and to applicable authorities that the trial court erred in

granting GJG’s summary-judgment motion because McGill’s affidavit raised a

material fact issue and because the trial court abused its discretion in sustaining

GJG’s objections and in refusing to strike the deemed admissions. Accordingly, we

reject GJG’s argument.

      To prove its TLA claim, GJG was required to prove that McGill (1)

appropriated its property; (2) acted without its consent; and (3) acted with the

intent to deprive GJG of its property. TEX. CIV. PRAC. & REM. CODE § 134.002(2);

TEX. PENAL CODE § 31.03(a)–(b)(1). “Deprive” means, among other things, “to

restore property only upon payment of a reward or other compensation.” TEX.

PENAL CODE § 31.01(2)(B). Under the TLA, the prevailing party may recover

attorney’s fees. TEX. CIV. PRAC. & REM. CODE § 134.005(b).

      For its conversion claim, GJG was required to prove that (1) it owned, had

possession of, or was entitled to possession of the property; (2) the defendant,

without authorization, assumed and exercised control over the property to the

exclusion of, or inconsistent with, the plaintiff’s rights; (3) the plaintiff demanded

return of the property; and (4) the defendant refused to return the property. Stroud

Prod., L.L.C. v. Hosford, 405 S.W.3d 794, 811 (Tex. App.—Houston [1st Dist.]

2013, pet. denied). Conversion is similar to civil theft but does not require proof of


                                          9
intent to deprive. See Winkle Chevy-Olds-Pontiac, Inc. v. Condon, 830 S.W.2d
740, 746 (Tex. App.—Corpus Christi 1992, writ dism’d). Attorney’s fees are not

recoverable for conversion. Broesche v. Jacobson, 218 S.W.3d 267, 277 (Tex.

App.—Houston [14th Dist.] 2007, pet. denied).

      Because we agree with GJG that McGill’s summary-judgment evidence does

not raise a material issue of fact, we need not address whether the trial court

abused its discretion in sustaining GJG’s objections to McGill’s summary-

judgment evidence and in refusing to strike the deemed admissions.

      McGill’s affidavit states in pertinent part:

      On or about February 20, 2015, I on behalf of my company, entered
      into an agreement with Edwin Brown of Starr Sound Systems to
      provide audio sound and staging for an event to be held on the
      weekend of April 11, 2015, and April 12, 2015.

            At no time did I meet Mr. George Grega, before engaging Mr.
      Brown for the services. Mr. Brown did not inform me of his
      subcontract with Mr. Grega or G.J.G. Productions to provide services
      to me or A.P. McGill Enterprises, LLC.

             After the festival was cancelled, due to inclement weather, I
      made several attempts to contact Mr. Brown to find out who the
      equipment belonged to or for him to pick the equipment up at a date
      certain, as shown by the Exhibit attached hereto labeled as Exhibits 1-
      4. I affirm that the attached exhibits 1-4 were true and correct emails
      that were sent to the email address on file for Mr. Edwin Brown.

           Mr. Brown did not respond to my request for information as to
      when he would pick up the property we were storing for him.




                                          10
            Mr. Grega retrieved his property on or about July 22, 2015 and
      paid [a] storage fee to my company, as we had stored the property for
      several months.

      The pertinent parts of McGill’s four emails, with their respective dates, state

the following:

      April 16, 2015: Mr. Edwin Brown, this [is] our second email to you
      trying to make arrangement with you to pick up your stage, and
      refund our money to us from the invoice. . . .

      April 17, 2015: I would like the name of the person who owns the
      stage on my property.

      April 18, 2015: We need the name of the owner and his company
      name to whom this stage belongs to, his phone number and address as
      soon as possible, so we can make arrangements with his company to
      pick up the stage.

      April 19, 2015: Mr. Brown, this is Anthony McGill. I am in Houston
      at this time[. P]lease pick up your stage off the property at . . . .

      GJG asserts that McGill’s affidavit and purported emails do not create a fact

issue on any elements of its TLA or conversion claims. In response to McGill’s

argument that he did not meet Grega or know that GJG was Starr’s subcontractor,

GJG correctly points out that whether and when McGill met Grega are irrelevant to

its TLA or conversion claims. McGill does not explain how the circumstances of

McGill’s first meeting with Grega creates a fact issue. McGill does not dispute that

GJG owned the staging equipment or that both Grega and Brown requested that he

return it. Even if he did not know Grega, the evidence shows that he at least knew

that GJG owned the equipment, and it is undisputed that McGill demanded and
                                         11
was paid $750 as a condition of returning the equipment. See TEX. PENAL CODE §

31.01(2)(B) (defining “deprive” as, among other things, “to restore property only

upon payment of a reward or other compensation”).

      GJG also notes that, on appeal, McGill mischaracterizes his own affidavit.

McGill’s affidavit does not state that he never met Grega; it states that he did not

meet Grega “before engaging Mr. Brown for the services.” Because McGill hired

Starr on February 20, 2015, his affidavit does not contradict Brown’s and Grega’s

assertions that McGill met Grega in April when Grega arrived to set up the staging

equipment and that McGill became aware at that time that GJG owned the

equipment.

      McGill also cites the emails attached to his affidavit as evidence that he

repeatedly asked Brown to remove the equipment from the site, as well as inquired

as to the owner of the equipment. GJG again points out that McGill does not

explain how the emails negate GJG’s claims.

      GJG notes that the email address that McGill used for Brown is different

from Brown’s email address on Starr’s invoice to McGill. Also, McGill did not

produce summary-judgment evidence that the email he used for Brown was

Brown’s email address or that Brown received any of the four emails.

      GJG points out that the timing of these emails is important. The first email is

dated April 16, the same day that McGill cancelled the festival. In that email,


                                         12
McGill stated that he wanted a refund of his down payment, which is consistent

with GJG’s position that McGill demanded compensation before he would allow

Grega to get the equipment. The second email is from the next day and asked for

the name of the person who owned the stage, which contradicts McGill’s allegation

in his pleadings that he thought Starr owned the equipment. The third email is dated

a day later, April 18, and asks for the company name, phone number, and address of

the person who owned the stage, which reflects that McGill knew that a company

other than Starr owned the stage.

      Additionally, none of these emails contradict Brown’s statement that he

called McGill the following Monday, April 20, to make arrangements to get the

equipment and that McGill hung up on him when Brown explained that the down

payment was nonrefundable. The emails also do not address Grega’s statements

that, after April 18, he too called McGill and asked when Grega could get the

equipment and that McGill refused to allow GJG to get the equipment on April 21

when Grega was accompanied by a police officer.

      McGill’s final email, dated June 2, nearly six weeks later, asks Brown to

“please pick up your stage.” This is inconsistent with the earlier emails in which

McGill acknowledged that Brown did not own the stage. And this final email does

not raise a fact issue on any element of GJG’s claims because it does not negate




                                        13
McGill’s prior and subsequent demands that he be compensated before allowing

GJG to get its stage.

      We conclude that McGill’s summary-judgment evidence does not create a

material fact issue on liability for GJG’s TLA or conversion claims. The trial court

did not err in granting partial summary judgment for GJG, and we overrule

McGill’s sole issue.

                                    Conclusion

      We affirm the trial court’s partial summary judgment and, as a result, also

affirm the final judgment.




                                             Richard Hightower
                                             Justice

Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                        14